     Case 1:19-cv-01276-NONE-BAM Document 22 Filed 05/20/20 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ALICIA A. BOWER, State Bar No. 287799
     Acting Supervising Deputy Attorney General
 3   BRIAN S. CHAN, State Bar No. 299926
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7368
 6    Fax: (916) 324-5205
      E-mail: Brian.Chan@doj.ca.gov
 7   Attorneys for Defendant MacDonald

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                              FRESNO DIVISION
11

12

13   LARRY WILLIAM CORTINAS,                              Case No. 1:19-cv-01276 LJO BAM

14                                            Plaintiff, DEFENDANT’S ANSWER AND
                                                         DEMAND FOR JURY TRIAL
15                   v.

16
     MCDONALD,
17
                                            Defendant.
18

19

20                    DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
21         Defendant MacDonald answers Plaintiff Larry Cortinas’s Complaint (ECF No. 1) as

22   follows:

23   I.    PREVIOUS LAWSUITS
24        1.       In response to the allegations in Section I, subsection A, Defendant admits the

25   allegation.

26        2.       In response to the allegations in Section I, subsection B on page 1, and the allegations

27   in Section C on page 2, Defendant lacks knowledge or information sufficient to form a belief

28   about the truth of these allegations, and therefore denies the allegations on that basis.
                                                       1
                                      Def.’s Answer and Demand for Jury Trial (Case No. 1:19-cv-01276 LJO BAM)
     Case 1:19-cv-01276-NONE-BAM Document 22 Filed 05/20/20 Page 2 of 4


 1   II.   EXHAUSTION OF ADMINISTRATIVE REMEDIES

 2         3.       In response to the allegations in Section II, subsection A, Defendant admits the

 3   allegations.

 4         4.       In response to the allegations in Section II, subsection B, Defendant lacks knowledge

 5   or information sufficient to form a belief about the truth of these allegations, and therefore denies

 6   the allegations on that basis.

 7         5.       In response to the allegations in Section II, subsection B, Defendant lacks knowledge

 8   or information sufficient to form a belief about the truth of these allegations, and therefore denies

 9   the allegations on that basis.

10   III. DEFENDANTS

11         6.       In response to the allegations in Section III, Defendant admits he is a party in this

12   action, and admits he is currently employed as a correctional officer, but denies he is currently

13   employed at California State Prison, Corcoran.

14   IV.   CAUSES OF ACTION

15         7.       In response to the allegations in Section IV, “Claim 1,” Defendant denies the

16   allegations.

17         8.       In response to the allegations in Section IV, “Supporting Facts,” Defendant denies

18   grabbing Plaintiff’s right hand. Defendant denies squeezing Plaintiff’s hand until it broke.

19   Defendant denies using any force to punish Plaintiff for not answering questions. Defendant

20   admits no incident report was filed regarding the events alleged in the complaint. Defendant

21   admits Plaintiff did not receive a rules violation report regarding the events alleged in the

22   complaint. Defendant admits Plaintiff was interviewed for a “use of force video.” Defendant

23   lacks knowledge or information sufficient to form a belief about the truth of the remaining

24   allegations at this time, and therefore denies them on that basis.

25   V.    RELIEF

26         9.       In response to the allegations in Section V, Defendant denies Plaintiff is entitled to

27   the relief requested or to relief of any kind.

28   ///
                                                         2
                                       Def.’s Answer and Demand for Jury Trial (Case No. 1:19-cv-01276 LJO BAM)
     Case 1:19-cv-01276-NONE-BAM Document 22 Filed 05/20/20 Page 3 of 4


 1                                      AFFIRMATIVE DEFENSES

 2         As separate and affirmative defenses, Defendant alleges the following:

 3                                         First Affirmative Defense

 4         During the events at issue in this case, Defendant acted within the scope of reasonable

 5   discretion in good-faith fulfillment of his responsibilities under all applicable statutes, rules,

 6   regulations, and practices, and with good-faith belief that his actions comported with all

 7   applicable federal and state laws. Defendant therefore asserts qualified immunity from liability.

 8                                        Second Affirmative Defense

 9         Plaintiff was careless, reckless, and negligent in and about the matters and things alleged in

10   the Complaint, and proximately caused and contributed to whatever injury or damage he may

11   have sustained, if any, and his recovery should be proportionately reduced according to the

12   percentage of his fault.

13                                         Third Affirmative Defense

14           Plaintiff failed to submit a timely grievance in accordance with applicable regulations, and

15     he never pursued any grievance to the final level of review related to his claims in this case.

16     Plaintiff’s claims are therefore barred by the Prison Litigation Reform Act based on his failure

17     to exhaust available administrative remedies within the prison system prior to bringing suit.

18                                        Fourth Affirmative Defense

19           Defendant did not act with malicious intent or with reckless disregard and therefore is not

20     liable for punitive damages.

21                                         Fifth Affirmative Defense

22           Defendant asserts that the Prison Litigation Reform Act bars recovery for mental and

23     emotional damages without a prior showing of physical injury.

24                                         Sixth Affirmative Defense

25           The Eleventh Amendment bars suit for money damages against Defendants in his official

26     capacity.

27   ///

28   ///
                                                        3
                                      Def.’s Answer and Demand for Jury Trial (Case No. 1:19-cv-01276 LJO BAM)
     Case 1:19-cv-01276-NONE-BAM Document 22 Filed 05/20/20 Page 4 of 4


 1         Because the Complaint is couched in vague and conclusory terms, Defendant cannot fully

 2   anticipate all affirmative defenses that may be applicable. Accordingly, Defendant reserves the

 3   right to assert additional affirmative defenses to the extent they are applicable.

 4

 5                                     DEMAND FOR JURY TRIAL
 6        Under Federal Rule of Civil Procedure 38, Defendant demands a trial before a jury.

 7                                        PRAYER FOR RELIEF
 8         Defendant prays for judgment as follows:

 9        1.     That judgment be awarded in favor of Defendant;

10        2.     That Plaintiff take nothing by this action;

11        3.     That Defendant be awarded costs of suit and attorney’s fees; and

12        4.     That Defendant be awarded such other relief as this Court deems proper.

13

14   Dated: May 20, 2020                                    Respectfully submitted,
15                                                          XAVIER BECERRA
                                                            Attorney General of California
16                                                          ALICIA A. BOWER
                                                            Acting Supervising Deputy Attorney General
17

18
                                                            /s/ Brian S. Chan
19
                                                            BRIAN S. CHAN
20                                                          Deputy Attorney General
                                                            Attorneys for Defendant MacDonald
21
     SA2020100798
     34076269.docx
22

23

24

25

26

27

28
                                                       4
                                     Def.’s Answer and Demand for Jury Trial (Case No. 1:19-cv-01276 LJO BAM)
